Drawings
The drawings filed on 3/24/2020 are accepted by the Examiner.

EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative and through email, Jeff Waters, on 6/3/2022.

The claims are amended as follows:
1. (Currently Amended) A computer-implemented method comprising: 
determining, by a bridge container running inside a container scope, connection information of available service instances wherein the determining of the connection information is based on a feature pattern table listing the available service instances;
storing, by the bridge container, the connection information of the available service instances in a service location table;
determining, by the bridge container, that a first source container inside the container scope requires a first service of a first service instance, wherein the first service instance includes a required feature; 
determining, by the bridge container , wherein the determining that the first container exists is performed by the bridge container checking a normal service registry and a virtual service registry; and 
based on determining that the first source container inside the container scope requires the first service of the first service instance and that the first inside the container scope: 
determining, by the bridge container if the first service instance including the required feature is available outside the container scope, wherein the determining of the availability is based on the feature pattern table describing the features of available services;
In response to determining the first service instance is available:
initializing, by the bridge container, a first virtual container inside the container scope; 
obtaining, using the service location table, 
connecting, by the bridge container, the first virtual container to the first service instancescope, wherein the connecting utilizes the obtained connection information about the first service instance; 
connecting, by the bridge container, the first source container to the first virtual container to enable the first source container to access the first service instance through the first virtual container; 
updating  to include the first virtual container
based on the updated virtual service registry, connecting at least one other source container inside the container scope to the first virtual container to enable the at least one other source container to access the first service instance through the first virtual container.

2. (Original) The computer-implemented method of claim 1, further comprising: 
listening to one or more source containers inside the container scope to determine a set of required services, the set of required services comprising a respective service required by each source container of the one or more source containers; 
identifying a set of service instances comprising a respective service instance of each service in the set of required services; 
initializing a set of virtual containers comprising a respective virtual container corresponding to each service instance in the set of service instances; 
connecting each virtual container in the set of virtual containers to the respective service instance to which the virtual container corresponds; and 
connecting each source container of the one or more source containers to the respective virtual container connected to the service instance of the respective service required by the source container.

3. (Canceled)

4. (Canceled)

5. (Original) The computer-implemented method of claim 1, further comprising: detecting that a second source container requires a second service; checking the virtual service registry to identify a second virtual container virtualizing a second service instance that provides the second service; and connecting the second source container to the second virtual container, based on the second virtual container virtualizing the second service instance.

6. (Original) The computer-implemented method of claim 1, further comprising:
detecting a change in the connection information about the first service instance; and 
updating the first virtual container to reflect the change in the connection information about the first service instance.

7. (Original) The computer-implemented method of claim 1, further comprising:
monitoring, by a control center outside the container scope, a plurality of heartbeats of one or more service instances running outside the container scope; and 
restarting, by the control center, the first service instance upon detecting a failure in the first service instance.

8. (Currently Amended) A system comprising: 
a memory having computer-readable instructions; and 
one or more processors for executing the computer-readable instructions, the computer-readable instructions comprising:
determining, by a bridge container running inside a container scope, connection information of available service instances wherein the determining of the connection information is based on a feature pattern table listing the available service instances;
storing, by the bridge container, the connection information of the available service instances in a service location table;
determining, by the bridge container, that a first source container inside the container scope requires a first service of a first service instance, wherein the first service instance includes a required feature; 
determining, by the bridge container , wherein the determining that the first container exists is performed by the bridge container checking a normal service registry and a virtual service registry; and 
based on determining that the first source container inside the container scope requires the first service of the first service instance and that the first inside the container scope: 
determining, by the bridge container if the first service instance including the required feature is available outside the container scope, wherein the determining of the availability is based on the feature pattern table describing the features of available services;
In response to determining the first service instance is available:
initializing, by the bridge container, a first virtual container inside the container scope; 
obtaining, using the service location table, 
connecting, by the bridge container, the first virtual container to the first service instance, wherein the connecting utilizes the obtained connection information about the first service instance; 
connecting, by the bridge container, the first source container to the first virtual container to enable the first source container to access the first service instance through the first virtual container; 
updating  to include the first virtual container
based on the updated virtual service registry, connecting at least one other source container inside the container scope to the first virtual container to enable the at least one other source container to access the first service instance through the first virtual container.

9. (Original) The system of claim 8, the computer-readable instructions further comprising: 
listening to one or more source containers inside the container scope to determine a set of required services, the set of required services comprising a respective service required by each source container of the one or more source containers; 
identifying a set of service instances comprising a respective service instance of each service in the set of required services; 
initializing a set of virtual containers comprising a respective virtual container corresponding to each service instance in the set of service instances; 
connecting each virtual container in the set of virtual containers to the respective service instance to which the virtual container corresponds; and 
connecting each source container of the one or more source containers to the respective virtual container connected to the service instance of the respective service required by the source container.

10. (Canceled)

11. (Canceled)

12. (Original) The system of claim 8, the computer-readable instructions further comprising: 
detecting that a second source container requires a second service; 
checking the virtual service registry to identify a second virtual container virtualizing a second service instance that provides the second service; and 
connecting the second source container to the second virtual container, based on the second virtual container virtualizing the second service instance.

13. (Original) The system of claim 8, the computer-readable instructions further comprising: 
detecting a change in the connection information about the first service instance; and 
updating the first virtual container to reflect the change in the connection information about the first service instance.

14. (Original) The system of claim 8, the computer-readable instructions further comprising: 
monitoring, by a control center outside the container scope, a plurality of heartbeats of one or more service instances running outside the container scope; and 
restarting, by the control center, the first service instance upon detecting a failure in the first service instance.

15. (Currently Amended) A computer-program product for bridging a connection to a service instance outside a container scope, the computer-program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:

determining, by a bridge container running inside a container scope, connection information of available service instances wherein the determining of the connection information is based on a feature pattern table listing the available service instances;
storing, by the bridge container, the connection information of the available service instances in a service location table;
determining, by the bridge container, that a first source container inside the container scope requires a first service of a first service instance, wherein the first service instance includes a required feature; 
determining, by the bridge container , wherein the determining that the first container exists is performed by the bridge container checking a normal service registry and a virtual service registry; and 
based on determining that the first source container inside the container scope requires the first service of the first service instance and that the first inside the container scope: 
determining, by the bridge container if the first service instance including the required feature is available outside the container scope, wherein the determining of the availability is based on the feature pattern table describing the features of available services;
In response to determining the first service instance is available:
initializing, by the bridge container, a first virtual container inside the container scope; 
obtaining, using the service location table, container scope
connecting, by the bridge container, the first virtual container to the first service instance, wherein the connecting utilizes the obtained connection information about the first service instance; 
connecting, by the bridge container, the first source container to the first virtual container to enable the first source container to access the first service instance through the first virtual container; 
updating  to include the first virtual container
based on the updated virtual service registry, connecting at least one other source container inside the container scope to the first virtual container to enable the at least one other source container to access the first service instance through the first virtual container.

16. (Original) The computer-program product of claim 15, the method further comprising: 
listening to one or more source containers inside the container scope to determine a set of required services, the set of required services comprising a respective service required by each source container of the one or more source containers; 
identifying a set of service instances comprising a respective service instance of each service in the set of required services; 
initializing a set of virtual containers comprising a respective virtual container corresponding to each service instance in the set of service instances; 
connecting each virtual container in the set of virtual containers to the respective service instance to which the virtual container corresponds; and 
connecting each source container of the one or more source containers to the respective virtual container connected to the service instance of the respective service required by the source container.

17. (Canceled)

18. (Canceled)

19. (Currently Amended) The computer-program product of claim 15, the method further comprising: 
detecting that a second source container requires a second service; 
checking the virtual service registry to identify a second virtual container virtualizing a second service instance that provides the second service; and 
connecting the second source container to the second virtual container, based on the second virtual container virtualizing the second service instance.

20. (Original) The computer-program product of claim 15, the method further comprising: 
detecting a change in the connection information about the first service instance; and 
updating the first virtual container to reflect the change in the connection information about the first service instance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Lu whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 8 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199